            Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:20-cv-913
O’BANION DEVELEPMENT, L.P.,               )
d/b/a BABCOCK SQUARE,                     )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant O’BANION DEVELOPMENT, L.P. d/b/a

BABCOCK SQUARE, pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                              1
            Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 2 of 13




(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant    O’BANION        DEVELOPMENT,            L.P.   d/b/a   BABCOCK

SQUARE (hereinafter “BABCOCK SQUARE”) is a Texas for limited partnership that

transacts business in the state of Texas and within this judicial district.

       8.      BABCOCK SQUARE may be properly served with process via its

registered agent for service, to wit: Melboure O’Banion, 3 Trophy Green, San Antonio,

Texas 78257.

                               FACTUAL ALLEGATIONS

                                               2
             Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 3 of 13




       9.     On or about August 3, 2020, Plaintiff was a customer at “Martha’s Mexican

Restaurant” a business located at 5822 Babcock Road, San Antonio, Texas 78240,

referenced herein as the “Martha’s Mexican.”

       10.    BABCOCK SQUARE is the owner or co-owner of the real property and

improvements that the Martha’s Mexican is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.    Plaintiff lives approximately 7 miles from the Martha’s Mexican and

Property.

       12.    Plaintiff’s access to the business(es) located at 5822 Babcock Road, San

Antonio, Bexar County Property Identification number 614988 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Martha’s Mexican and Property, including those set forth in

this Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                               3
              Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 4 of 13




      14.      Plaintiff intends to revisit the Martha’s Mexican and Property to purchase

goods and/or services.

      15.      Plaintiff travelled to the Martha’s Mexican and Property as a customer and

as an independent advocate for the disabled, encountered the barriers to access at the

Martha’s Mexican and Property that are detailed in this Complaint, engaged those

barriers, suffered legal harm and legal injury, and will continue to suffer such harm and

injury as a result of the illegal barriers to access present at the Martha’s Mexican and

Property.


                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

      16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

      17.      Congress found, among other things, that:

      (i)      some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

      (ii)     historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

      (iii)    discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

      (iv)     individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the

                                             4
              Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 5 of 13




               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).


                                              5
             Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 6 of 13




       21.    The Martha’s Mexican is a public accommodation and service

establishment.

       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Martha’s Mexican must be, but is not, in compliance with the ADA

and ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Martha’s Mexican and the Property in his capacity as a customer of the Martha’s

Mexican and Property and as an independent advocate for the disabled, but could not

fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Martha’s Mexican and

Property that preclude and/or limit his access to the Martha’s Mexican and Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically

set forth in this Complaint.

                                            6
             Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 7 of 13




       28.    Plaintiff intends to visit the Martha’s Mexican and Property again in the

very near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Martha’s

Mexican and Property and as an independent advocate for the disabled, but will be unable

to fully do so because of his disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Martha’s Mexican and Property that

preclude and/or limit his access to the Martha’s Mexican and Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       29.    Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Martha’s Mexican and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.    Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Martha’s Mexican and Property, including those specifically set forth herein,

and make the Martha’s Mexican and Property accessible to and usable by Plaintiff and

other persons with disabilities.

       31.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

                                            7
              Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 8 of 13




limited Plaintiff’s access to the Martha’s Mexican and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Martha’s Mexican and Property include, but are not limited to:

      (a)      ACCESSIBLE ELEMENTS:

      (i) Due to a policy of not having parking stops for the parking spaces directly in

            front of the exterior access route, cars routinely pull up all the way to the curb

            and the "nose" of the vehicle extends into the access route causing the exterior

            access route to routinely have clear widths below the minimum thirty-six (36")

            inch requirement specified by Section 403.5.1 of the 2010 ADAAG Standards.

            This violation would make it dangerous and difficult for Plaintiff to access

            exterior public features of the Property.

      (ii) Due to a policy of not having parking stops for the parking spaces directly in

            front of the exterior access route, cars routinely pull up all the way to the curb

            and the "nose" of the vehicle extends into the access route as a result, in

            violation of section 502.7 of the 2010 ADAAG Standards, parking spaces are

            not properly designed so that parked cars and vans cannot obstruct the required

            clear width of adjacent accessible routes. This violation would make it

            dangerous and difficult for Plaintiff to access exterior public features of the

            Property.

      (iii)    Additionally, due to a policy of the Defendant to allow tenants to place

            signs and other obstructions in the exterior accessible route, the exterior access

            route to has clear widths below the minimum thirty-six (36") inch requirement

                                               8
        Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 9 of 13




    specified by Section 403.5.1 of the 2010 ADAAG Standards. This violation

    would make it dangerous and difficult for Plaintiff to access exterior public

    features of the Property.

(iv)     Near Unit 5818, there are two accessible parking spaces that do not have a

    properly marked access aisle in violation of section 502.3.3 of the 2010

    ADAAG standards. This violation would make it dangerous and difficult for

    Plaintiff to access the accessible entrances of the Property.

(v) Due to the numerous barriers to access on the exterior accessible route of the

    Property, there is not at least one accessible route connecting the accessible

    entrances and spaces on one site, this is a violation of section 206.2.2 of the

    2010 ADAAG standards. This violation would make it dangerous and difficult

    for Plaintiff to access the accessible entrances of the Property.

(vi)     The Property lacks a van-accessible parking space in violation of section

    208.2.4 of the 2010 ADAAG standards. This violation would make it difficult

    and dangerous for Plaintiff to utilize an accessible van to visit the Property.

(vii)    There is not an accessible route from the public sidewalk to the accessible

    entrances of the Property in violation of section 206.2.1 of the 2010 ADAAG

    standards. This violation would make it difficult for Plaintiff to access the

    Property utilizing public transportation.

(viii) The Property has an accessible ramp leading from the accessible parking

    spaces to the accessible entrances with a slope exceeding 1:12 in violation of



                                       9
             Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 10 of 13




            section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

            and difficult for Plaintiff to access the units of the Property.

      (ix)     The accessible ramp side flares have a slope in excess of 1:10 in violation

            of section 406.3 of the 2010 ADAAG standards. This violation made it

            dangerous and difficult for Plaintiff to access the units of the Property.

      (x) The total number of accessible parking spaces is inadequate and is in violation

            of section 208.2 of the 2010 ADAAG standards. There are a total of 109

            parking spaces on the property requiring at least five accessible parking spaces,

            but there are only two accessible parking spaces. This violation would make it

            difficult for Plaintiff to locate an accessible parking space.

      (xi)     Defendant fails to adhere to a policy, practice and procedure to ensure that

            all facilities are readily accessible to and usable by disabled individuals.

      32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Martha’s

Mexican and Property.

      33.      Plaintiff requires an inspection of Martha’s Mexican and Property in order

to determine all of the discriminatory conditions present at the Martha’s Mexican and

Property in violation of the ADA.

      34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

                                               10
                Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 11 of 13




          35.     All of the violations alleged herein are readily achievable to modify to

bring the Martha’s Mexican and Property into compliance with the ADA.

          36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Martha’s Mexican and Property is readily

achievable because the nature and cost of the modifications are relatively low.

          37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Martha’s Mexican and Property is readily

achievable because Defendants have the financial resources to make the necessary

modifications.

          38.     Upon information and good faith belief, the Martha’s Mexican and

Property have been altered since 2010.

          39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

          40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Martha’s Mexican and Property, including those alleged

herein.

          41.     Plaintiff’s requested relief serves the public interest.

          42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

                                                  11
            Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 12 of 13




      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Martha’s Mexican and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Martha’s Mexican in violation of the ADA and

              ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Martha’s Mexican to

              make it readily accessible to and useable by individuals with disabilities to

              the extent required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

              expenses and costs; and

      (e)     That the Court grant such further relief as deemed just and equitable in light

              of the circumstances.

                                          Dated: August 6, 2020.

                                          Respectfully submitted,

                                          /s/ Dennis R. Kurz
                                          Dennis R. Kurz
                                          Attorney-in-Charge for Plaintiff

                                            12
Case 5:20-cv-00913 Document 1 Filed 08/06/20 Page 13 of 13




                          Texas State Bar ID No. 24068183
                          Kurz Law Group, LLC
                          4355 Cobb Parkway, Suite J-285
                          Atlanta, GA 30339
                          Tele: (404) 805-2494
                          Fax: (770) 428-5356
                          Email: dennis@kurzlawgroup.com




                           13
